Opinion op the Court by
Chief Justice Sampson—
Affirming.
This appeal involves the correctness of a ruling of the board of workmen’s compensation denying .Axt Hagan and his wife compensation as dependents of their deceased son, Ernest Hagan, who lost his life by an accident arising out of and in the course of his employment while working for appellee Mason-Hanger .Construction Company. Ernest Hagan was a boy about eighteen years of age, when, in August, 1919, he., left, his home on a farmjn Casey county and made his why to Lexington, where he shortly thereafter took employment with a farmer and worked for a short time. He then obtained a job with the appellee, Mason-Hanger Construction Company, at the time engaged in building the LaFayette Hotel in the city of Lexington. While young Hagan was on the roof of the building engaged in his employment, he fell through an airshaft, fourteen stories down to the basement, and was instantly killed. He left home, in August, 1919, and came to his death in Juné, 1920. Before he- left home he helped his father and mother about the place.- In 1919 he cultivated a small crop of corn and also a small patch of tobacco on his own account. He owned a horse and perhaps some other personal property which he left at home. His *327father is a very poor. man. He sold his son’s crop of tobacco fqr $20.00 which he converted to his own use, and used the corn in taking care of the family. While away young Hagan wrote his father one letter, telling him to sell the horse, but he did not give the father the .funds. While away young Hagan never sent any part of his wages to his father or mother. Neither of them .derived any part of their support from the son during ■ his absence. In fact they had never been dependent upon • him so far.as the evidence shows, although they expected aid from him in the future. Although he left some personal property at home when he went away, this appears to have been a gift, if it passed to his father. Upon 'these facts the board of compensation held that “for six months prior to his death he (Ernest) did not con- . tribute anything to the support of either parent. In fact they did not know what had become of their son, as he had not written them for several months. . . . At the date this young man was killed he was boarding at Lexington, Kentucky, away from the home of his parents. They were farming in Casey county, and by their own efforts were able to get along without contribution from the decedent, whom they had not heard from or received any contribution from for something like six months prior to his death. The parents failed to qualify as dependents under the law at the date of the accident resulting in the death of their son, and hence they are not entitled to compensation in this case.”
This finding of fact was fully supported by the evi- ’ .deuce. By the terms of the act it is the duty of the board to make a finding of fact, and if this finding of fact bej supported by the evidence, or any part of it, it is con-/ elusive upon the courts. Andrews Steele Co. v. McDermott, 192 Ky. 680.
As young- Hagan was not contributing to the support of his parents at the time of his death and the parents, who are now appellants, were not dependent upon him for support within the meaning of the statute under which the compensation board operates, they were not entitled to compensation, and the board properly denied their application.
Inasmuch as the Fayette circuit court reached this conclusion, the judgment must be and is affirmed.
Judgment affirmed.